DETAILED ACTION
This Office Action is in response to applicant’s communication filed on 7.30.21. In view of this communication, claims 1-12 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim  11 recites in part “The magnetic generator (1) according to claim 10, comprising two motors (2) that are associated with two induction rotors (5)”. However, none of the drawings show the same. Therefore, the claim element which is underlined must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	
Claim Objections
Claims 1, 7 are objected to because of the following informalities: 
 Claim 1 recites in part “magnetic inductor structures (6)” and “inductive magnetic structures (6)”. Examiner interprets both to be same.
Claim 1 recites in part “cause the induced structures (7) and the induced rotor (6) to rotate, said induced rotor (6) being associated” . Prior to this, element referrals for induced rotor is 7 and induced structures is 8. 
Claim 7 recites in part “magnetic structures (6, 8)”. Examiner interprets them same as “magnetic inductor structures (6)” and “induced magnetic structures (8)” from claim 1.
Appropriate corrections are required. Examiner also requests similar revision/corrections elsewhere in the application as required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part (Line 7-8) the limitations “so that the inductive magnetic structures (6) driven by the induction rotor (5) cause the induced structures (7) and the induced rotor (6) to rotate”. Para 023 of specification discloses “In particular, the cooperation takes place through magnetic forces. In the preferred variant, the magnetic structures 6, 8 repel one another so as to create and transfer a rotational force by virtue of the cylindrical structure, where a push and a pull are exerted”. It is not clear from above and drawings the structure of the invention how the repulsion occur and how it creates rotation. 
Claim 2 further recites in part “at least one rotor (7, 8) or motor (2) is mounted on the rest of the generator (1) by means of magnetic stops (4b)”. It is not clear what is meant by “magnetic stops”. Neither the specification nor the drawings disclose a structure that makes it possible to understand what is meant by “magnetic stop”. To further prosecution, Examiner is interpreting “magnetic stop” same as magnetic bearing.
Claim 2 further recites in part ‘motor is mounted on the rest of the generator’. Since claim 2 includes all the limitations of claim 1, it is not clear what would constitute ‘rest of the generator’.
Claim 5 recites ‘means for generating vacuum at least around the actuator system’. It is not clear what is the structure of ‘means for generating vacuum at least around the actuator system’.  The specification and drawing does not disclose any structure that produce vacuum.
Claims 6, 9,10 recites limitations “particularly” and preferably”. Usage of these phrases renders the claim vague and indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3-4, 7-8, 11-12 are rejected due to their dependency on Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 2  recites in part “at least one rotor (7, 8) or motor (2) is mounted on the rest of the generator (1) by means of magnetic stops (4b)”. It is not clear what is meant by “magnetic stops”. Neither the specification nor the drawings disclose a structure that makes it possible to understand what is meant by “magnetic stop”. Examiner is interpreting “magnetic stop” same as magnetic bearing.
Claim 5 recites in part “The magnetic generator (1) according to claim 1, comprising at least one means for generating a vacuum at least around the actuator system.  Based on specification Para 042, 044 Examiner is interpreting that a vacuum is being created inside a closed chamber around the actuator system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8-9, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (US 20040178689 A1).
Regarding Claim 1, Song  discloses a magnetic generator (Fig 1 below, 200, 400) comprising at least one rotary drive means (Fig 1, Fig 4 below, 100, 101, 102, 310, 401) having an axle (Fig 1, 401) associated with an actuator system, the actuator system (Fig 4, 100, 410, 420) comprising at least one induction rotor (Fig 4, 410), associated with the axle of the rotary drive means (Fig 1, Fig 4, 100, 101, 102, 310, 401)  , the induction rotor (Fig 4, 410) comprising magnetic inductor structures (Fig 6 below, 414)[Para 0053], the induction rotor  being associated with at least one induced rotor (Fig 4, 420) comprising induced magnetic structures (Fig 6, 424) configured so as to cooperate [Para 0059] with the inductive magnetic structures so that the inductive magnetic structures (Fig 6, 414) driven by the induction rotor (Fig 4, 410)  cause the induced structures (Fig 6, 424) and the induced rotor (Fig 4, 420)  to rotate, said induced rotor being associated with an electric power generation means (Fig 1, 500).  

    PNG
    media_image1.png
    481
    676
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    476
    686
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    775
    511
    media_image3.png
    Greyscale

Regarding Claim 4, Song  discloses the magnetic generator  according to claim 1. Song further discloses at least one Faraday cage structure [Para 0026 discloses case is used for magnetic radiation shielding. Para 0044 discloses non-magnetic materials used for shielding] upstream and downstream (Fig 3 below, 210, 220 are covering completely) from the magnetic structures (Fig 6 above, 414, 424).  

    PNG
    media_image4.png
    532
    582
    media_image4.png
    Greyscale

Regarding Claim 8, Song  discloses the magnetic generator  according to claim 1. Song further discloses that the magnetic structures (Fig 6 above, 414, 424) cooperating together are configured so as to repel one another [Para 0059].  
Regarding Claim 9, Song  discloses the magnetic generator  according to claim 1. Song further discloses the power generation means (Fig 1 above, 500) comprises one alternator (Fig 1, 500) per induced rotor axle (Fig 4 above, 402), preferably associated with a controller and inverter system.
Regarding Claim 12, Song  discloses an electric power generation system (Fig 1 above, 500), comprising a magnetic generator (Fig 1, 200, 400) according to claim 1 that is connected to an apparatus for production of electric power comprising said rotary drive means (Fig 1, Fig 4 above, 100, 101, 102, 310, 401).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Reinosa et al (US 20150364981 A1), hereinafter referred to as Reinosa.
Regarding Claim 2, Song discloses the magnetic generator according claim 1. Song discloses the at least one axle (Song, Fig 1 above, 401) of at least one rotor (Fig 4 above, 420) or motor  is mounted on rest of generator (Fig 1, 200) but does not explicitly disclose it is mounted by means of magnetic stops (See claim interpretation and 112(b) rejection).  
	Reinosa discloses at least one axle (Reinosa, Fig 1 below, 114) is mounted by means of magnetic stops (Reinosa, Fig 1, 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed magnetic generator of Song and modify with the magnetic stop [Reinosa, Para 0019] of Reinosa in order to facilitate easy rotary movement of shaft [Reinosa, Para 0019].

    PNG
    media_image5.png
    581
    574
    media_image5.png
    Greyscale

Regarding Claim 3, Song discloses the magnetic generator according claim 1. Song does not explicitly disclose at least two mutually associated induced rotors comprising induced magnetic structures that are configured so as to cooperate with one another so that the induced magnetic structures of at least at least one first induced rotor  cause the induced magnetic structures of at least one second induced rotor  to rotate, said induced rotors each being associated with electric power generation means .  
Reinosa discloses at least two mutually associated induced rotors (Reinosa, Fig 7a below, 112, 112b) comprising induced magnetic structures (Reinosa, Fig 7a, 112 is a rotor disc which has magnets as disclosed in Abstract) that are configured so as to cooperate with one another so that the induced magnetic structures of at least at least one first induced rotor  (Reinosa, Fig 7a, 112) cause the induced magnetic structures of at least one second induced rotor  (Reinosa, Fig 7a, 112b) to rotate, said induced rotors each being associated with electric power generation means [Reinosa Para 0020 discloses rotor shafts Fig 1 above, 114 which has rotor discs 112 attached to electrical generator].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed magnetic generator of Song and modify with an arrangement that have two induced rotor, each inducing the other as taught by Reinosa in order to provide a multiplied effect [Reinosa, Para 0030].

    PNG
    media_image6.png
    291
    243
    media_image6.png
    Greyscale



Claims 5-7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kemp et al (US 20150188400 A1), hereinafter referred to as Kemp.
Regarding Claim 5 ,  Song discloses the magnetic generator according claim 1. Song does not explicitly disclose comprising at least one means for generating a vacuum at least around the actuator system.  
Kemp discloses at least one means for generating a vacuum (Kemp, Fig 8 below, 16) at least around the actuator system (Kemp, Fig 8, 3, 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the magnetic generator of Song modified by the vacuum around the actuator system as taught by Kemp in order to keep output efficiency at a high level [Kemp, Para 0121, 0122].

    PNG
    media_image7.png
    656
    518
    media_image7.png
    Greyscale

Regarding Claim 6 ,  Song discloses the magnetic generator according claim 1. Song does not explicitly disclose the magnetic structures (6, 8) comprise permanent magnets, particularly neodymium- based permanent magnets. 
 Kemp discloses [Kemp, Para 0025] the magnetic structures comprise permanent magnets, particularly neodymium- based permanent magnets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the magnetic generator of Song modified by Neodymium based permanent magnets as taught by Kemp in order to keep output efficiency at a high level [Kemp, Para 0125].
Regarding Claim 7 ,  Song in view of Kemp discloses the magnetic generator according claim 6. Song in view of Kemp further discloses the magnetic structures (Song, Fig 6 above, 414, 424)are arranged in a cylinder (Song, Fig 4 above, 410, 420) comprising magnetic elements (Song, Fig 6, 414, 424) on the surface of revolution (Fig 6, 414,424 are on surface of the rotating cylinders Fig 4, 410, 420).   
Regarding Claim 10 ,  Song discloses the magnetic generator according claim 1. Song does not explicitly disclose rotary drive means comprising at least one motor which is preferably powered by a battery.  
Kemp discloses rotary drive means (Kemp, Fig 8 above, 11,13) comprising at least one motor (Kemp, Fig 8, 11) which is preferably powered by a battery (Kemp, Fig 8, 13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the magnetic generator of Song modified by battery operated motor as taught by Kemp in order to be able to rotate the actuation system.
Regarding Claim 11 ,  Song in view of Kemp discloses the magnetic generator according claim 10.  Song in view of Kemp further discloses comprising two motors (Kemp, Fig 16 below, 7, 7)  that are associated with two induction rotors (Kemp, Fig 16, 3, 4, 5, Induction rotors 3,4 and 3,5 are inducing each other to provide push/pull  force) [Para 0130] .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the magnetic generator of Song in view of Kemp modified by two motors along with two induction rotors as further taught by Kemp to provide rotational force to each other.

    PNG
    media_image8.png
    911
    779
    media_image8.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Calverley et al( US 20120094555 A1), hereinafter Calverley discloses electric marine propulsion device with integral magnetic gearing.
Marquis ( US 20100187930 A1) discloses magnetic amplifier.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571.272.2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2834   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832